19-23013-rdd       Doc 19      Filed 06/14/19    Entered 06/14/19 15:38:04 Main Document
                                               Pg 1 of 4
                                        Hearing Date: June 19, 2019 at 10:00 a.m. (Eastern Time)



STROOCK & STROOCK & LAVAN LLP
180 Maiden Lane
New York, New York 10038
Telephone: (212) 806-5400
Facsimile: (212) 806-6006
Daniel A. Fliman
Jennifer S. Recine
Tiffany L. Ho
Isaac S. Sasson

Counsel for Brooklyn Lender LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                               Chapter 11

53 STANHOPE LLC, 1                                                  Case No. 19-23013 (RDD)

Debtor.                                                             Jointly Administered


              BROOKLYN LENDER LLC’S REPLY IN FURTHER SUPPORT
               OF ITS APPLICATION TO AUTHORIZE EXAMINATIONS
                    UNDER BANKRUPTCY RULES 2004 AND 9016

        Brooklyn Lender LLC (“Brooklyn Lender”), by and through its undersigned counsel,

hereby submits this reply in further support of the Application of Brooklyn Lender LLC for entry

of an Order pursuant to Federal Rules of Bankruptcy Procedure 2004 and 9016 Authorizing the

Examination of the Debtors, Chaskiel Strulovitch, David Goldwasser, GC Realty Advisors,

Nachman Strulovitch, Chaskeil Jacobowitz and Joshua Wagshal [Docket No. 10] (the



1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
number are as follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers
LLC (3901); 325 Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821);
92 South 4th St LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC
Holding 1 LLC (0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston
LLC (2673); Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155) (collectively, the
“Debtors”).
19-23013-rdd       Doc 19       Filed 06/14/19       Entered 06/14/19 15:38:04               Main Document
                                                    Pg 2 of 4


“Application”) 2 and in response to the objection to the Application filed by the Debtors [Docket

No. 12] (the “Objection”), and respectfully states as follows:

        1.       In the Application, Brooklyn Lender seeks authority to examine (1) who controls

the Debtors, (2) whether those persons should remain in control and (3) facts underlying its

claims against the Debtors.         The Objection contains no valid arguments for denying such

examination.

        2.       First, the Objection entirely ignores Brooklyn Lender’s request to ascertain who

controls the Debtors. 3 The Debtors do not -- because they cannot -- posit any reasons that

Brooklyn Lender should not be allowed an examination on this topic. Transparency concerning

such matters is fundamental in all bankruptcy proceedings, but especially here given the history

of conflicting accounts concerning the Debtors’ ownership and control and the recent

introduction of Mr. Goldwasser, a third-party with undisclosed authority. As such, Brooklyn

Lender should be accorded authority to conduct all examinations necessary to ascertain who

owns and ultimately exerts control over the Debtors.

        3.       Second, the examinations are not premature.                   The Debtors argue that any

examinations concerning potential misconduct are premature “given prompt post-petition

payment of debt service and progress towards payment in full under a plan.” (Objection at ¶ 13.)

That argument lacks merit.          Brooklyn Lender’s collateral is in the Debtors’ hands today.

Receiving debt service payments is hardly assurance that the ultimate value of such collateral

will be preserved or that these bankruptcy cases will be administered by honest and reliable

fiduciaries. Moreover, the Objection discloses that the Debtors are presently negotiating exit

2
        Capitalized terms used herein but not defined shall have the meanings ascribed to them in the Application.
3
         See (Objection at ¶ 12 (characterizing the Application as seeking an examination “to (a) determine the
potential for Chapter 11 misconduct based on the Debtors’ principals’ background, (b) to evaluate creditor claims
for plan purposes, and (c) to determine the existence of defaults under Brooklyn Lender’s loan documents.”).)
                                                        2
19-23013-rdd       Doc 19     Filed 06/14/19     Entered 06/14/19 15:38:04           Main Document
                                                Pg 3 of 4


financing and working to formulate a plan. (Objection at ¶ 10.) Brooklyn Lender is entitled to

determine if those important tasks are being carried out by capable and trustworthy individuals.

        4.      Third, Brooklyn Lender respectfully submits that the Court should reject the

Debtors’ invitation to endorse a ‘no harm, no foul’ approach on the issue of accountability. That

the Debtors may propose a plan that may repay Brooklyn Lender’s claims in full is irrelevant to

the Application.     By commencing these bankruptcy cases, the Debtors voluntarily availed

themselves of this Court’s jurisdiction in order to access the myriad rights and protections that

the Bankruptcy Code affords debtors-in-possession. (Indeed, the Debtors openly admit that a

key goal of these cases is to seek to disallow a substantial portion of Brooklyn Lender’s claims.)

With the Bankruptcy Code’s rights and protections come duties and responsibilities to ensure,

among other things, that a debtor is held accountable to its stakeholders and to the court. Those

duties and responsibilities continue until a debtor emerges from bankruptcy -- they are not

excused while a debtor formulates a plan, regardless of what that plan may provide. Unless and

until Brooklyn Lender truly is repaid in full, it is entitled to assess if the Debtors are the proper

stewards of their estates (and its collateral) or if, instead, seeking a trustee is proper.

        5.      Fourth, the Debtors claim Brooklyn Lender is using the Application to “get a

head start on discovery [concerning its claims] and to take advantage of the broad scope of Rule

2004 instead of discovery under the Federal Rules when the litigation [concerning its claims]

ripens.” (Objection ¶ 15.) As set forth in the Application, Rule 2004 squarely contemplates

examinations concerning a debtor’s liabilities (i.e., Brooklyn Lender’s claims) and, indeed,

courts have acknowledged that a proper use of Rule 2004 is for a claimant to obtain discovery

pertinent to its claims. (See Application ¶ 32.)




                                                    3
19-23013-rdd     Doc 19     Filed 06/14/19     Entered 06/14/19 15:38:04         Main Document
                                              Pg 4 of 4


       6.      Last, the Debtors accuse Brooklyn Lender of seeking information as a “Trojan

horse for discovery for a dismissed lawsuit among alleged equity interest holders” and cite to the

fact that the Application’s proposed examination topics include “communications, documents,

agreements and/or memoranda” concerning the Debtors’ relationships with plaintiffs and

defendants in another litigation. (Objection ¶¶ 17, 18.) First, as set forth in the Application and

as discussed above, legitimate grounds exist to seek information concerning ownership of the

Debtors to ascertain who has control. Second, it is hardly remarkable that, in seeking to examine

who owns the Debtors, Brooklyn Lender seeks communications and agreements with parties that

have alleged in court filings to be equity holders. Third, to the extent this presents a concern, the

Debtors can seek protections to limit the use of information obtained via the Application, but

clearly this argument is not a valid basis to deprive Brooklyn Lender of the examination is seeks.

       WHEREFORE, Brooklyn Lender respectfully requests that the Court grant the

Application, overrule the Objection and grant to Brooklyn Lender such other and further relief as

the Court deems just and proper.

Dated: June 14, 2019                            STROOCK & STROOCK & LAVAN LLP
       New York, New York
                                                /s/ Daniel A. Fliman
                                                Daniel A. Fliman
                                                Jennifer S. Recine
                                                Tiffany L. Ho
                                                Isaac S. Sasson
                                                180 Maiden Lane
                                                New York, New York 10038
                                                Telephone: (212) 806-5400
                                                Facsimile: (212) 806-6006

                                                Counsel for Brooklyn Lender LLC




                                                 4
